Citation Nr: 0842978	
Decision Date: 12/12/08    Archive Date: 12/17/08

DOCKET NO.  06-27 219	)	DATE
	)
	)

On appeal from the
U.S. Department of Veterans Affairs (VA) Regional Office (RO) 
in Lincoln, Nebraska


THE ISSUES

1.  Whether vacatur of the 15 August 2008 Board of Veterans 
Appeals (Board) decision solely with respect to the issue of 
an initial rating in excess of 20% for lumbar degenerative 
disc disease (DDD) effective 18 July 2005 is warranted.

2.  Entitlement to an initial rating in excess of 20% for 
lumbar DDD.


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel


INTRODUCTION

The veteran had active service from July 1969 to April 1971.

This appeal to the Board originally arose from a May 2006 
rating action that granted service connection for lumbar DDD 
and assigned an initial 20% rating effective 18 July 2005.  
Because the claim for a higher initial rating involves a 
request for a higher rating following the initial grant of 
service connection, the Board has characterized it in light 
of the distinction noted by the U.S. Court of Appeals for 
Veterans Claims (Court) in Fenderson v. West, 12 Vet. 
App. 119, 126 (1999) (distinguishing initial rating claims 
from those for increased ratings for already service-
connected disability).  

By decision of 15 August 2008, the Board, in pertinent part, 
granted an initial 30% rating for lumbar DDD.


FINDINGS OF FACT

1.  By decision of 15 August 2008, the Board, in pertinent 
part, granted an initial 30% rating for lumbar DDD.

2.  In its 15 August 2008 decision, the Board incorrectly 
applied the criteria of 38 C.F.R. § 4.7 to grant the veteran 
an initial 30% rating for lumbar DDD.

3.  All notification and development action needed to fairly 
adjudicate the claim for an initial rating in excess of 20% 
for lumbar DDD on appeal has been accomplished.

4.  The veteran's lumbar DDD is manifested by failed back 
surgery syndrome with forward flexion to 80 degrees with pain 
beginning at 30 degrees, moderate spasm and guarding, severe 
tenderness, severe pain with lumbar motion, and additional 
limitation of motion on repetitive use due to pain, fatigue, 
weakness, and lack of endurance.  


CONCLUSIONS OF LAW

1.  The criteria for vacating solely that portion of the 15 
August 2008 Board decision that granted an initial 30% rating 
for lumbar DDD are met.  38 U.S.C.A. § 7104(a) (West 2002); 
38 C.F.R. § 20.904 (2008).
 
2.  The criteria for an initial 40% rating for lumbar DDD are 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, and Part 4, including §§ 4.1, 4.2, 
4.3, 4.7, 4.10, 4.40, 4.45, 4.71, 4.71a, Diagnostic Code 5243 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	Vacatur

On 15 August 2008, the Board issued a decision with respect 
to 7 issues on appeal.  In pertinent part, the Board granted 
an initial 30% rating for lumbar DDD.

38 C.F.R. § 4.7 provides that, where there is a question as 
to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for that rating.  Otherwise, 
the lower rating will be assigned.

An appellate decision may be vacated by the Board at any time 
on the Board's own motion where there has been a denial of 
due process.  38 C.F.R. § 20.904.

In this case, the Board on 15 August 2008 incorrectly applied 
the criteria of 38 C.F.R. § 4.7 to grant the veteran an 
initial 30% rating for lumbar DDD.  In order to assure due 
process, the Board hereby vacates that portion of its 15 
August 2008 decision that granted an initial 30% rating for 
lumbar DDD.

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This vacatur is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal with 
respect to the issue of an initial rating in excess of 20% 
for lumbar DDD.  

The merits of the appeal with respect to the issue of an 
initial rating in excess of 20% for lumbar DDD are considered 
on a de novo basis in the decision below.

II.	Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) (See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008)) 
includes, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of the 
VA to notify a claimant of the information and evidence 
needed to substantiate a claim, as well as the duty to notify 
him what evidence will be obtained by whom.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b).  In addition, they define the 
obligation of the VA with respect to its duty to assist a 
claimant in obtaining evidence. 38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development action needed to fairly 
adjudicate the claim for an initial rating in excess of 20% 
for lumbar DDD on appeal has been accomplished.  

In this case, a post-rating August 2006 RO letter informed 
the veteran and his representative of the VA's 
responsibilities to notify and assist him in his claim, and 
provided notice of what was need to establish entitlement to 
a higher rating (evidence showing that a disability had 
gotten worse).  Thereafter, they were afforded opportunities 
to respond.  The Board finds that the veteran has thus 
received sufficient notice of the information and evidence 
needed to support his claim, and has been provided ample 
opportunity to submit such information and evidence.  

The August 2006 RO letter also notified the veteran that the 
VA would make reasonable efforts to help him get evidence 
necessary to support his claim, such as medical records 
(including private medical records), if he gave it enough 
information and, if needed, authorization to obtain them.  
That letter further specified what records the VA had 
received, what records the VA was responsible for obtaining, 
to include Federal records, and the type of records that the 
VA would make reasonable efforts to get.  The Board thus 
finds that the August 2006 RO letter satisfies the statutory 
and regulatory requirement that the VA notify a claimant what 
evidence, if any, will be obtained by him and what evidence 
will be retrieved by the VA.  See Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  

The Board points out that, in the decision of Pelegrini v. 
Principi, 17 Vet. App. 412 (2004), the Court held that proper 
VCAA notice should notify a veteran of: (1) the evidence that 
is needed to substantiate a claim; (2) the evidence, if any, 
to be obtained by the VA; and (3) the evidence, if any, to be 
provided by the claimant.  As indicated above, all 3 content 
of notice requirements have been met with in this appeal.

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) requires that notice to a claimant pursuant to the 
VCAA be provided at the time that, or immediately after, the 
VA Secretary receives a complete or substantially complete 
application for VA-administered benefits.  In that case, the 
Court determined that the VA had failed to demonstrate that a 
lack of such pre-adjudication notice was not prejudicial to 
the claimant.  

In the matter now before the Board, documents meeting the 
VCAA's notice requirements were furnished to the veteran 
after the initial May 2006 rating action on appeal.  However, 
the Board finds that the delay in issuing the full 
38 U.S.C.A. § 5103(a) notice did not affect the essential 
fairness of the adjudication, in that his claim was fully 
developed and readjudicated after notice was provided.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 ((Fed. Cir. 2006).  After the 
issuance of the August 2006 notice letter and providing the 
veteran additional opportunities to furnish information 
and/or evidence pertinent to the claim under consideration, 
the RO readjudicated it on the basis of all the evidence of 
record, as reflected in the August 2006 Supplemental 
Statement of the Case.  Hence, the Board finds that any VA 
failure to fulfill VCAA notice requirements prior to the RO's 
initial adjudication of the claim is harmless.  See ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); Cf. 
38 C.F.R. § 20.1102 (2008).  
 
More recently, in March 2006, during the pendency of this 
appeal, the Court issued a decision in the consolidated 
appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), which held that, in rating cases, a claimant must be 
informed of the rating formula for all possible schedular 
ratings for an applicable rating code.    In this case, the 
Board finds that this was accomplished in the July 2006 
Statement of the Case, and that this suffices for 
Dingess/Hartman.  The Court also held that the VA must 
provide information regarding the effective date that may be 
assigned; such notice was provided by letter of March 2006.  

The Board is aware of the Court's recent decision in Vazquez-
Flores v. Peake,      22 Vet. App. 37 (2008), holding that, 
for an increased-compensation claim, 38 U.S.C.A. § 5103 
requires, at a minimum, that the VA notify a claimant that, 
to substantiate a claim, he must provide, or ask the VA to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on his employment and daily life.  However, the 
VA General Counsel has held that Vazquez-Flores does not 
apply to appeals from initial rating actions, and 
accordingly, the VA's VCAA notice obligations are fully 
satisfied once service connection has been granted.  Any 
further notice and assistance requirements are covered by 
38 U.S.C.A. §§ 5104(a), 7105(d)(1), and 5103A (West 2002) as 
part of the appeals process, upon the filing of a timely 
Notice of Disagreement with the initial rating or effective 
date assigned following the grant of service connection.  See 
also Goodwin v. Peake, 22 Vet. App. 128 (2008), holding, as 
to the notice requirements for downstream earlier effective 
date claims following the grant of service connection, that 
where a claim has been substantiated after the enactment of 
the VCAA, the appellant bears the burden of demonstrating any 
prejudice from defective VCAA notice with respect to the 
downstream elements.  In this case, the veteran's 
representative has not alleged that the veteran's VCAA notice 
was inadequate.  See Goodwin, supra; Mayfield, supra.    

Additionally, the Board finds that all necessary development 
on the claim currently under consideration has been 
accomplished.  The RO, on its own initiative, has made 
reasonable and appropriate efforts to assist the appellant in 
obtaining all evidence necessary to substantiate his claim, 
to include obtaining available post-service private and VA 
medical records through 2006.  The veteran was afforded 
comprehensive VA examinations in connection with his claim in 
2006; these reports are of record and have been considered in 
adjudicating this claim. Significantly, the veteran has not 
identified, and the record does not otherwise indicate, any 
existing, pertinent evidence, in addition to that noted 
above, that has not been obtained.  The record also presents 
no basis for further development to create any additional 
evidence to be considered in connection with the matter 
currently under consideration.  

Under these circumstances, the Board finds that the veteran 
is not prejudiced by appellate consideration of the claim for 
an initial rating in excess of 20% for lumbar DDD on appeal 
at this juncture, without directing or accomplishing any 
additional notification and/or development action.  

III.  Analysis

Under the applicable criteria, disability evaluations are 
determined by comparing a veteran's present symptomatology 
with criteria set forth in the VA's Schedule for Rating 
Disabilities (Schedule), which is based on average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
When a question arises as to which of 2 ratings apply under a 
particular diagnostic code (DC), the higher evaluation is 
assigned if the disability more closely approximates the 
criteria for the higher rating.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. § 
4.3.  

The veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, 
where the question for consideration is the propriety of the 
initial rating assigned, evaluation of the medical evidence 
since the grant of service connection and consideration of 
the appropriateness of "staged rating" is required.  See 
Fenderson, 12 Vet. App. at 126. 

The veteran contends that his lumbar DDD is more than 20% 
disabling.

Under the applicable criteria, 38 C.F.R. § 4.71a, DC 5243, 
pursuant to the criteria set forth in a General Rating 
Formula for Diseases and Injuries of the Spine, provides a 
20% rating for intervertebral disc syndrome (IVDS) where 
forward flexion of the thoracolumbar spine is greater than 30 
degrees but not greater than  60 degrees; or the combined 
range of motion of the thoracolumbar spine is not greater 
than 120 degrees; or there is muscle spasm or guarding severe 
enough to result in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis.  A 40% rating requires that forward flexion of the 
thoracolumbar spine be 30 degrees or less, or favorable 
ankylosis of the entire thoracolumbar spine.  A 50% rating 
requires unfavorable ankylosis of the entire thoracolumbar 
spine.  A 100% rating requires unfavorable ankylosis of the 
entire spine.  These criteria are applied with and without 
symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease.  38 C.F.R. § 4.71a, DCs 5235-
5243.  

Forward flexion to 90 degrees, and extension, lateral 
flexion, and rotation to           30 degrees each are 
considered normal range of motion of the thoracolumbar spine.  
38 C.F.R. § 4.71a, Plate V.

IVDS may also be rated on the basis of the total duration of 
incapacitating episodes over a previous 12 month period.  A 
20% rating is warranted for incapacitating episodes of IVDS 
having a total duration of at least 2 weeks but less than 4 
weeks during the past 12 months.  A 40% rating requires 
incapacitating episodes of IVDS having a total duration of at 
least 4 weeks but less than 6 weeks during the past      12 
months.  A 60% rating requires incapacitating episodes of 
IVDS having a total duration of at least 6 weeks during the 
past 12 months.  Alternatively, IVDS may be rated by 
combining under 38 C.F.R. § 4.25 (2008) separate ratings for 
its chronic orthopedic and neurologic manifestations along 
with ratings for all other disabilities, whichever method 
results in the higher rating.  For purposes of rating under 
DC 5243, an incapacitating episode is a period of acute signs 
and symptoms due to IVDS that requires treatment and bed rest 
prescribed by a physician.  

In this case, the pertinent evidence provides a reasonable 
basis for the assignment of an initial 40% rating under DC 
5243 for the veteran's lumbar DDD, as the clinical findings 
indicate functional impairment of his low back that more 
nearly approximates the criteria for a 40% rating since the 
grant of service connection in 2005.

In July 2005, J. D., D.O., stated that persistent, chronic 
pain from the veteran's the veteran's lumbar DDD 
significantly limited his degree of physical capacity, and 
the doctor opined that gradual deterioration was anticipated 
over time.

On September 2005 VA examination, the veteran was noted to 
have significant and severe low back pain after standing for 
10 to 15 minutes, sitting for 10 minutes, and walking 2 to 3 
blocks.  Current examination showed low back paralumbar 
muscle spasm and mild lumbar flattening.  There was no 
neurogenic bowel or bladder.  The examiner opined that the 
low back disability had a severe effect on the veteran's 
ability to perform daily activities such as chores and 
exercise, and prevented him from engaging in sports.

On February 2006 VA neurological examination, the veteran's 
bowel and bladder control were noted to have been 
satisfactory.  His back pain tended to be worse with physical 
activity.  Examination showed measurable range of back 
motion, but stance was characterized by "slightly flexed 
positive."  Review of a lumbar myelogram revealed fusion 
instrumentation in place, with fusion of the vertebra of the 
low lumbar spine.  There was some stenosis at  L2-3 which was 
moderate-to-advanced in severity.  There was evidence 
consistent with some epidural fibrosis, and the lumbosacral 
roots were consistent with arachnoiditis.  The examiner felt 
the veteran had neuropathic pain in the L-4, L-5, and S-1 
distributions which was consistent with failed back surgery 
syndrome.

On March 2006 VA orthopedic examination, the veteran 
complained of back pain that was worse with physical 
activity, and that limited his walking to .25 mile.  On 
examination, forward flexion was to 80 degrees, with pain 
beginning at 30 degrees.  Extension was from 0 to 5 degrees, 
and lateral flexion and rotation from 0 to 15 degrees each, 
bilaterally.  Gait was antalgic, with poor propulsion.  There 
was moderate low back spasm and guarding, severe tenderness, 
severe pain with lumbar motion, and additional limitation of 
motion on repetitive use due to pain, fatigue, weakness, and 
lack of endurance.  The examiner opined that the low back 
disability had a severe effect on the veteran's ability to 
perform daily activities such as chores, and prevented him 
from engaging in sports.

On June 2006 VA outpatient examination, the veteran 
complained of low back pain that caused muscle spasm.  On 
current examination, the veteran walked with a somewhat 
kyphotic posture.  The assessment was failed back surgery 
syndrome and some muscle spasm.  When seen again in July, 
there was tenderness in the right sacroiliac region and spasm 
of the lumbar paraspinal muscles, and range of motion of the 
spine was associated with pain.  The impression was spinal 
stenosis with low back pain.

When evaluating musculoskeletal disabilities, the VA may, in 
addition to applying schedular criteria, consider granting a 
higher rating in cases in which the claimant experiences 
additional functional loss due to pain, weakness, excess 
fatigability, or incoordination, to include with repeated use 
during flare-ups, and those factors are not contemplated in 
the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45; 
DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The 
provisions of 38 C.F.R. §§ 4.40 and 4.45 are to be considered 
in conjunction with the DCs predicated on limitation of 
motion (see Johnson v. Brown, 9 Vet. App. 7 (1996).

Considering the findings on the 2006 VA examinations showing 
failed back surgery syndrome with low back forward flexion 
limited to 80 degrees with pain beginning at 30 degrees, 
extension limited to 5 degrees, and lateral flexion and 
rotation limited to 15 degrees each, together with moderate 
low back spasm and guarding, severe tenderness, severe pain 
with lumbar motion, and additional limitation of motion on 
repetitive use due to pain, fatigue, weakness, and lack of 
endurance, the Board finds that, with application of 
38 C.F.R. § 4.7, the veteran's lumbar DDD symptomatology more 
nearly approximates the criteria for an initial 40% rating 
under DC 5243. 

However, the evidence provides no basis for more than an 
initial 40% rating under DC 5243 for lumbar DDD, as there has 
been no evidence of the symptoms required for a 50% or 60% 
rating since the initial grant of service connection, i.e., 
unfavorable ankylosis of the entire thoracolumbar spine, or 
incapacitating episodes of IVDS having a total duration of at 
least 6 weeks during the past 12 months, respectively.  In 
this regard, the Board notes that the veteran has 
consistently objectively demonstrated measurable low back 
motion, and neither ankylosis nor periods of incapacitation 
prescribed by a physician have been shown.  

Ordinarily, the VA Rating Schedule will apply unless there 
are exceptional or unusual factors which would render 
application of the Schedule impractical.  See Fisher v. 
Principi, 4 Vet. App. 57, 60 (1993).  In exceptional cases 
where the schedular evaluations are found to be inadequate, 
an extraschedular evaluation commensurate with the average 
earning capacity impairment due exclusively to the service-
connected disability may be approved, provided the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  See 38 C.F.R. § 3.321(b)(1) (2008).  

The record in this case shows that the veteran has not 
requested an extraschedular rating, and the RO has not 
adjudicated the matter of an extraschedular rating.  The 
Court in Floyd v. Brown, 9 Vet. App. 88, 95 (1996), held that 
the Board cannot make a determination as to an extraschedular 
evaluation in the first instance.  See VAOPGCPREC 6-96 
[finding that the Board may deny extraschedular ratings, 
provided that the RO has fully adjudicated the issue and 
followed appropriate appellate procedure]; see also Bernard 
v. Brown, 4 Vet. App. 384 (1993) [when the Board addresses a 
question that has not been addressed by the RO, it must 
consider whether a claimant has been given adequate notice 
and opportunity to respond and, if not, whether he will be 
prejudiced thereby].  Under the circumstances, the Board in 
this case does not have jurisdiction over the matter of an 
extraschedular rating for the veteran's service-connected 
lumbar spine disability.  

For all the foregoing reasons, the Board finds that the 
record supports an initial 40%, but no more than 40%, rating 
for the veteran's lumbar DDD since the grant of service 
connection therefor, and that there is no basis for 
additional staged rating pursuant to Fenderson, inasmuch as 
the factual findings do not show distinct time periods in 
2005 and 2006 where the veteran's low back disability 
exhibited symptoms that would warrant different ratings.

 
ORDER

The Board's 15 August 2008 decision solely with respect to 
the issue of an initial rating in excess of 20% for lumbar 
DDD effective 18 July 2005 is vacated.

An initial 40% rating for lumbar DDD is granted, subject to 
the law and regulations governing the payment of monetary 
benefits.



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


